Citation Nr: 1120759	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  10-35 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

Appellant (the Veteran) had active service from May 1966 to May 1968.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, via videoconference, in December 2010.  A transcript of the hearing is associated with the claims file.

At the hearing, the Veteran was afforded an additional 45 days to submit evidence.  In February 2011, he submitted additional medical evidence accompanied by a waiver of his right to have that evidence considered initially by the RO.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The Veteran sustained a low back injury in service.

3.  Symptoms of a low back disorder were noted in service, but were not chronic in service.

4.  Symptoms of a low back disorder have been continuous since service separation.

5.  The current degenerative disc disease of the lumbar spine is related to service.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, a low back disorder was incurred as a result of wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

However, as the Board is granting the claim, it is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

When conducting a hearing, a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2010).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the hearing, the Veteran's Law Judge specifically informed the Veteran that the claim required evidence establishing a relationship between a current back disorder and service.  He was also informed that the record contained an opinion that was negative on this question, and he was afforded the opportunity to obtain another opinion.  He was instructed that "this medical opinion would probably [be] very important to your case."  The file was left open for 45 days in order to supplement the record.  The Board finds that such actions comply with 38 C.F.R. § 3.103.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The Board notes initially that, although the Veteran served during a period of war, the evidence does not suggest, and the Veteran does not contend that he engaged in combat with the enemy, or that his claimed low back disorder is related to combat.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. § 3.304(d) (2010).

The Veteran contends that he sustained a back injury when he fell 18 feet from a telephone pole during AIT in 1966.  He asserts that he has experienced continuous symptoms since that injury.  

The Board finds that the Veteran injured his back in service.  Evidence supportive of the Veteran's contention includes service treatment records, which reveal that the Veteran was treated for a sprained back in August 1966 following a fall from a pole.  

However, while a back injury is shown, and symptoms of back pain were certainly noted in service, the Board finds that symptoms of a back disorder were not chronic in service.  Significant in this finding, at service separation, the Veteran was examined in April 1968.  His spine was found to be clinically normal.  The Veteran completed a report of medical history at that time, and indicated that he had no history of recurrent back pain.  

The Board further finds that the evidence is in relative equipoise on the question of whether the Veteran has experienced symptoms of back pain continuously since service.  While there is no record of treatment until quite recently, the Veteran has testified that he experienced back pain on and off since service, and that he was treated in the 1980s by a doctor whose name he does not recall.  The Veteran's spouse has stated that she has known the Veteran for 40 years (the Veteran clarified that he met his wife in 1971) and that during that time she witnessed his complaints of back pain.  The Veteran and his spouse are competent to describe observable symptoms, and the Board accepts their descriptions as consistent and credible.  
Resolving reasonable doubt on the question of continuity of low back symptomatology since service separation, the Board finds that continuity of symptomatology is established.  

The Veteran is currently diagnosed with degenerative disc disease of the lumbar spine.  This was confirmed by MRI in June 2007.  The remaining question is whether the current degenerative disc disease of the lumbar spine is related to service.  

The Board finds that the evidence is in relative equipoise on the question of whether current diagnosed degenerative disc disease of the lumbar spine is related to service.  In so finding, the Board has considered several opinions addressing the matter.  

The Veteran was afforded a VA examination in July 2010.  The examiner reviewed the service treatment records and post-service records, and interviewed the Veteran.  He acknowledged that the Veteran injured his back in service, and acknowledged the Veteran's account of symptoms since service; however, he concluded that there was a lack of evidence of treatment during the intervening period.  His opinion was that the Veteran's degenerative disc disease of the lumbar spine was related to the natural aging process and age-related changes, and that it is not at least as likely as not caused by or a result of the injury in service.  

The Veteran submitted an opinion by chiropractor J.A.M., dated February 11, 2011.  It was the opinion of J.A.M. that the in service injury "could have caused or have had a significant role in [the Veteran's] current diagnosis of degenerative disc disease."  The Veteran submitted an opinion by R.C., M.D., dated February 17, 2011.  It was R.C.'s opinion that "I think the fall from the pole may have aggravated his back, but because of the time course of over 40 years since the injury it is difficult to determine to what extent."  

It is the Board's responsibility to evaluate the evidence and to assign each report or opinion its due probative weight.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In reviewing the evidence, the Board is free to favor one medical opinion over another if the Board provides an adequate statement of reasons or bases.  Id.; see also 
38 U.S.C. § 7104(d)(1).

In this case, there are aspects of each of the opinions that tend to lessen the probative value of each of the opinions, so that the medical opinions for and against the claim are of relatively equal probative value.  Both of the private opinions include equivocal terminology, such as "could" and "may have."  On the other hand, the VA examiner, while acknowledging the Veteran's report of continuous symptoms since service, based his negative conclusion as to nexus on the lack of treatment since service; however, symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  In this case, the Board has explicitly found that there was continuity of symptomatology since service.  Moreover, the Veteran has testified that he was diagnosed with disc problems in the early 1990s.  The Veteran is competent to relate a diagnosis of disc disorder even though there is no record of such.  For these reasons, the Board finds that none of the medical opinions is entitled to more probative weight than the others.  

Here, the Board is most persuaded by the Veteran's description of ongoing symptoms of a consistent nature since his in-service injury.  Resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection for degenerative disc disease of the lumbar spine is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disorder is granted.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


